Comegys, C. J.,
charged the jury. Possession to be adverse must be exclusive for twenty years to give a good title. In case of a mixed possession of land where no other right or title to it, is shown or proved by either party, the law adjudges it to belong to the party who first acquired the actual and exclusive possession of it, and if the jury were satisfied from the proof that the plaintiff bad acquired exclusive possession prior to the defendant, then he was entitled to recover. If it is a case of mixed possession, the plaintiff could recover for the exportation of the fence rails put on the land by him and carried away and converted to his own use by the defendant.
Verdict for plaintiff.